Citation Nr: 0921997	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  04-03 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a fractured left hip 
secondary to the Veteran's service-connected residuals of 
fracture of the left tibia and fibula, for the purposes of 
accrued benefits.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran had active service from December 1942 to October 
1945.  He died in June 2001.  The appellant is the Veteran's 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

The appellant appealed, and in September 2006, the Board 
denied the claim.  The appellant appealed to the U.S. Court 
of Appeals for Veterans Claims (Court).  In April 2007, while 
her case was pending at the Court, the VA's Office of General 
Counsel and appellant's representative filed a Joint Motion 
requesting that the Court vacate the Board's September 2006 
decision.  That same month, the Court issued an Order 
vacating the September 2006 Board decision.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran incurred no additional disability from his 
service-connected residuals of fracture of the left tibia and 
fibula.  


CONCLUSION OF LAW

There are no accrued benefits payable.  38 U.S.C.A. §§ 5102, 
5103, 5103A and 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.1000 (2008).  

REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that service connection is warranted 
for the Veteran's fractured left hip, for accrued benefits 
purposes.  She asserts the following: on March 16, 1997, she 
witnessed the Veteran ascending some stairs; he fell, 
resulting in his fractured left hip; weakness and/or other 
symptoms of his service-connected left ankle caused him to 
fall; hospital records, which state that the Veteran fell 
while going down a ramp, or that he slipped on some gravel on 
top of some bricks, are erroneous; the Veteran had fallen a 
number of times prior to March 1997 due to his left ankle 
symptoms, which had resulted in injuries that include two 
fractures of his wrist.  

At the time of the Veteran's death, service connection was in 
effect for residuals of fracture to the tibia and fibula, 
left distal area, with status post internal fixation of the 
tibial fracture with degenerative changes to the left ankle 
and limitation of motion, evaluated as 20 percent disabling.  

The Board notes that the appellant does not assert, and there 
is no evidence to show, that the disability in issue was 
caused or aggravated by the Veteran's service.  See 38 C.F.R. 
§ 3.303 (2008).  

Service connection may be granted, on a secondary basis, for 
a disability, which is proximately due to, or the result of 
an established service-connected disorder.  38 C.F.R. § 3.310 
(2008).  Similarly, any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice- connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2008).  

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Veterans Claims Court's decision in Allen v. 
Principi, 7 Vet. App. 439 (1995), which addressed the subject 
of the granting of service connection for the aggravation of 
a nonservice-connected condition by a service-connected 
condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The 
existing provision at 38 C.F.R. § 3.310(b) was moved to sub-
section (c).  Under the revised section 3.310(b), the 
regulation provides that:

Any increase in severity of a nonservice-
connected disease or injury that is 
proximately due to or the result of a 
service-connected disease or injury, and 
not due to the natural progress of the 
nonservice-connected disease, will be 
service connected.  However, VA will not 
concede that a nonservice-connected 
disease or injury was aggravated by a 
service-connected disease or injury 
unless the baseline level of severity of 
the nonservice-connected disease or 
injury is established by medical evidence 
created before the onset of aggravation 
or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical 
evidence establishing the current level 
of severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 C.F.R. part 4) 
and determine the extent of aggravation 
by deducting the baseline level of 
severity, as well as any increase in 
severity due to the natural progress of 
the disease, from the current level.

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b)) 
(emphasis added).

The Board finds no prejudice to the appellant in evaluating 
the secondary service connection claim under either the old 
or new criteria, which came in effect in October 2006.  The 
Board has reviewed this case under both Allen and the old and 
new criteria.  See generally, Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 
(2004).  

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled to, on the basis of evidence in the 
file at the date of death (accrued benefits) and due and 
unpaid for a period of not more than two years prior to 
death, may be paid to certain parties.  38 U.S.C.A. § 
5121(a); 38 C.F.R. § 3.1000(a).  

The Board notes that a new revision to the law regarding 
accrued benefits claims, enacted by Congress and signed by 
the President as the Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 104, on December 16, 2003, amends 38 U.S.C.A. 
§ 5121(a) by repealing the two-year limit on accrued benefits 
so that a veteran's survivor may receive the full amount of 
award for accrued benefits; however, this revision relates 
only to cases where the veteran's death occurred on or after 
the date of enactment, December 16, 2003.  It does not affect 
cases involving deaths prior to that time, such as this case.  

Accrued benefits include those the veteran was entitled to at 
the time of death under an existing rating or the evidence 
physically or constructively of record at the time of the 
veteran's death.  See 38 U.S.C.A. § 5121(a); Ralston v. West, 
13 Vet. App. 108, 113 (1999); 38 C.F.R. § 3.1000(a).  Thus, 
the appellant cannot furnish additional evidence that could 
be used to substantiate her claim, and VA could not develop 
additional evidence that would substantiate the claim of 
entitlement to accrued benefits.  Only evidence contained in 
the claims files at the time of the veteran's death, or 
certain VA and service department records considered 
constructively in the claims file at that time, may be 
considered in adjudicating a claim for accrued benefits.  38 
C.F.R. §§ 3.1000(a), (d)(4); Hayes v. Brown, 4 Vet. App. 353 
(1993).  See also Ralston v. West, 13 Vet. App. 108 (1999).

The veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  Jones v. West, 136 F.3d 1296, 
1299-1300 (Fed. Cir. 1998).  In addition, an application for 
accrued benefits must be filed within 1 year after the date 
of death.  38 C.F.R. § 3.1000(c).  

In this case, the Veteran died in June 2001, and the 
appellant's claim was filed in July 2001.  At the time of his 
death, the Veteran had perfected an appeal on the issue of 
entitlement to service connection for a left hip fracture, 
which had been denied in a September 1997 rating decision.  
This issue had not yet been adjudicated by the Board, which 
had remanded the claim in August 2000.  

The medical evidence of record at the time of the Veteran's 
death consists of the Veteran's service treatment reports, 
which show that in October 1944, he sustained a simple 
fracture of the tibia and fibula, left leg, complete lower 
third, with two screws in the tibia, incurred in combat after 
a concrete wall fell on him when a house was hit by German 
artillery.  A June 1945 report notes a well-healed fracture, 
with a "fairly good functioning leg."  

As for the post-service medical evidence it consists of VA 
and non-VA reports, dated between 1946 and 2001.  The medical 
evidence includes a number of VA examination reports, which 
note that the Veteran's ankle surgery had "a good result and 
minimal loss of ankle extension" (September 1954); "a good 
postoperative result" (February 1960); normal alignment of 
the left tibia, a mild loss of extension, retained hardware 
(i.e., two steel screws), mild degenerative arthritis, and 
"an excellent union" (October 1978); and a healed fracture 
with excellent bone alignment, moderate bone abnormalities 
analogous to post-traumatic arthritis, and two screws in good 
position (October 1980).  These reports, as well as VA 
progress notes dated within this period, showed complaints of 
left ankle pain and swelling.  

VA progress notes, and VA hospital reports, dated between 
1995 and March 16, 1997 (the date of the fall in issue) show 
that in August 1995, the Veteran was treated for complaints 
of back pain after he fell in the shower.  A September 1995 
report notes that he had some instability in his gait, that 
he was unable to walk on a line, and that there was an 
infarction on the left cerebellar hemisphere "that may 
explain part of his instability."  

In November 1995, he was treated for residuals of a fall that 
included a right pelvic fracture.  These reports note a 
history of "losing his balance since his strokes in the 
past."  Overall, these reports note a history of three 
cerebrovascular accidents (CVA's), a seizure disorder, a 
right hip fracture, a right sacral fracture, multilevel 
compression fractures of the thoracic spine, a left wrist 
fracture (times two), osteoporosis, osteopenia, and 
rheumatoid arthritis.  

A VA hospital report, dated in January 1997, notes that he 
sought treatment for respiratory complaints and neck pain, 
and that he had lost some balance and fallen to his knees.  
The report notes that he had a history that included multiple 
transient ischemic attacks, arthritis, seizures, rheumatoid 
arthritis, and osteopenia status post numerous fractures, 
left ankle surgery, and screws in his tibia.  

VA hospital reports, covering treatment between March and 
June of 1997, note that the Veteran was admitted for 
treatment a left hip fracture secondary to a fall down a ramp 
on March 16, 1997.  His history was noted to include 
osteopenia "status post numerous fractures," a screw 
fixation of the left tibia, transient ischemic attacks, 
rheumatoid arthritis, and seizures.  The reports further note 
that on March 24, he sustained a CVA.  

A letter from a VA employee, J.L.P., P.A., (physician's 
assistant) dated in July 1997, states that the Veteran 
suffered a left hip fracture on March 16, 1997, "after 
trying to bear weight on his left leg."  She further states, 
"Patient states L (left) ankle gave out and he fell causing 
fracture of hip.  We feel that weakness of L (left) ankle 
since fracture to ankle in 1945 contributed to patient 
falling and fracturing hip."  

The Board parenthetically notes that this letter also appears 
to bear the signature of a VA physician, and that it has the 
business card of the P.A. (but not the physician) stapled to 
it.  The Joint Motion indicates that the appellant's 
representative has conceded that the opinion is solely that 
of the physician's assistant.  

A VA examination report, dated in July 1997, notes a history 
of treatment beginning on March 16, 1997 after the Veteran 
fell down a ramp, and that, "The exact mechanism of that 
fall is not recorded in his C-file - it just simply says, he 
fell coming down a ramp."  The examiner stated that 
radiographs on the left leg showed a well-healed fracture of 
the distal tibia and a fractured heel involving the proximal 
fibula.  Ankle X-rays were noted to show generalized 
osteopenia and degenerative joint disease.  X-rays of the hip 
were noted to show osteopenia and a displaced left femoral 
neck fracture.  The examiner stated that he had reviewed the 
July 1997 statement of J.L.P., P.A., which associated left 
ankle weakness with the Veteran's March 1997 fall and the 
resulting fractured left hip, and that:

Quite clearly, the evidence presented, 
that I have before me today, do[es] not 
support that statement.  The evidence 
that I have as recorded in the chart 
states that the veteran fell going down a 
ramp.  The exact reason why he fell is 
not clear.  He does have a history of 
transient ischemic attaches [sic], he has 
a history of arthritis, he has a history 
of numerous falls and numerous fractures 
secondary to osteopenia, and it is not 
clear exactly what the mechanism of his 
fall is.  Therefore I am unable to state 
that the reason for his left hip fracture 
is secondary to giving away and arthritis 
and weakness involving his left ankle.  
There is no evidence to support that at 
all presented at this particular point in 
time in his C-file.  It appears to me 
that this statement was written on the 
patient's behalf probably secondary to a 
request by the patient or the family 
member.  

To the extent that the claims files contain VA reports dated 
after July 1997, and prior to the Veteran's death in June 
2001, some of these reports were added to the claims file 
after June 2001.  However, they are considered to be 
constructively of record at the time of the Veteran's death.  
See 38 U.S.C.A. § 5121(a); Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA records are deemed to be constructively in the 
possession of VA adjudicators and must be obtained).  In any 
event, none of these reports contain any relevant evidence.  

The Board finds that accrued benefits are not warranted.  
Prior to sustaining his left hip fracture in March 1997, the 
Veteran had reported some left ankle pain and swelling.  His 
left ankle disability was shown to have been manifested by 
some loss of extension, and degenerative arthritis, with a 
healed fracture, good bone alignment, and two screws in good 
position.  There is no evidence of treatment for left ankle 
symptoms between 1980 and 1994.  

Important for this case, as of 1995, the Veteran was shown to 
have a complex medical history that included three 
cerebrovascular accidents, transient ischemic attacks, a 
seizure disorder, a right hip fracture, a right sacral 
fracture, multilevel compression fractures of the thoracic 
spine, two left wrist fractures, osteoporosis, osteopenia, 
and rheumatoid arthritis.  The medical evidence contains 
several notations indicating that his osteopenia was 
associated with numerous fractures (i.e., "status post 
numerous fractures").  He was shown to have fallen a number 
of times, however, there is no evidence that his left ankle 
contributed to these falls.  In this regard, a September 1995 
report notes that he had an infarction on the left cerebellar 
hemisphere "that may explain part of his instability," and 
in November 1995, he reported a history of "losing his 
balance since his strokes in the past."  

In summary, the medical reports dated prior to the Veteran's 
fall in March 1997 provide evidence against this claim.  
These reports show that the Veteran had a number of falls, a 
complex medical history that included osteopenia associated 
with numerous fractures, and a history of three 
cerebrovascular accidents with indications of associated 
balance difficulties, transient ischemic attacks, and no 
competent evidence to show that his left ankle contributed to 
these falls, providing highly probative evidence against this 
claim.   

In addition, the July 1997 VA examination report is highly 
probative evidence which shows that the Veteran's left ankle 
disability is not related to his left hip fracture.  This 
opinion shows that the examiner had considered the assertion 
in J.L.P.'s July 1997 letter, that, "the reason for his left 
hip fracture is secondary to giving away and arthritis and 
weakness involving his left ankle."  However, the examiner 
concluded that, "There is no evidence to support that at all 
presented at this particular point in time in his C-file."  
When read in context, this opinion shows that the examiner 
determined that the Veteran's left hip fracture was not 
related to his service-connected left ankle disability.  See 
Lee v. Brown, 10 Vet. App. 336 (1997) (an etiological opinion 
should be viewed in its full context, and not characterized 
solely by the medical professional's choice of words).  In 
this report, the examiner indicated that the Veteran's 
medical files had been reviewed.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.).  

In reaching this decision, the Board has considered the July 
1997 letter from J.L.P, P.A.  However, the July 1997 VA 
examiner specifically indicated that he had reviewed this 
letter, and he clearly found it unpersuasive, as does the 
Board.  In addition, this letter is not shown to have been 
based on a review of the Veteran's C-file, or any other 
detailed and reliable medical history.  Furthermore, apart 
from the Veteran's left ankle disability, J.L.P. does not 
discuss any of the Veteran's other numerous disorders, or his 
complex medical history.  Accordingly, the probative value of 
this letter is insufficient to warrant a grant of the claim.  

The Board notes that the claims files contain reports from 
the Medical College of Virginia Hospitals, dated in March 
1997, which were added to the record after the Veteran's 
death in June 2001.  The descriptions of the Veteran's 
accident on March 16, 1997 in these reports contradicts the 
appellant's version of the injury, and these reports do not 
contain a medical opinion associating the Veteran's fall with 
his left ankle disability.  In any event, this evidence may 
not be considered in the analysis of the accrued benefits 
claim, as it was not of record at the time of the Veteran's 
death.  See 38 C.F.R. §§ 3.1000(a), (d)(4); Hayes v. Brown, 4 
Vet. App. 353 (1993); Ralston v. West, 13 Vet. App. 108 
(1999).  

With respect to the appellant's own contentions, a layperson 
is generally not capable of opining on matters requiring 
medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The issue on appeal is based on the contention that a left 
hip fracture was caused by the Veteran's service-connected 
left ankle disability.  In this case, the appellant is 
considered competent to report that she perceived left ankle 
joint symptoms in the Veteran (as opposed to the cause of the 
Veteran's fall), when the medical records are considered 
(which show that the Veteran had a complex medical history 
that included a number of falls, and that he had several 
nonservice-connected disorders which affected his balance, 
and his bone health), the Board finds that the medical 
evidence outweighs the appellant's contention that the 
Veteran's left hip fracture was related to his service-
connected left ankle disability.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the appellant dated in August 2001, December 2005, and 
November 2006.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records relevant to the issue on 
appeal have been obtained and are associated with the claims 
files.  The RO has obtained the Veteran's VA and non-VA 
medical records.  

The appellant has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to assist has 
prejudiced her in the adjudication of her appeal, except as 
discussed below.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006).  

As a final matter, the Board has considered the basis for the 
Joint Motion, which states that in its September 2006 
decision, the Board had failed to adequately explain its 
decision that an etiological opinion was not necessary.  
Citing McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

However, for a reason which is very unclear, the Joint Motion 
fails to cite to the July 1997 VA examination report, which 
provided an etiological opinion.  The parties of the joint 
motion (in any further litigation of this case) are asked to 
carefully review the claims file, the Board findings, and the 
Veteran's medical history, which the Board finds provides 
overwhelming evidence against this claim. 

As an etiological opinion has been obtained in this case, 
further development is not required.  

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).   

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


